Title: To James Madison from James Maury, 4 February 1809
From: Maury, James
To: Madison, James



Sir,
American Consulate Liverpool 4th. Feby. 1809

I had the honor of writing to you on the 28th. Ultimo.
The Vessel under the name of Sally with a Cargo of Tobacco, mentioned in my letter of the 25th., has arrived here, proves British, & has been admitted to Entry at this Custom house as such; but under the name of Eliza Farquhar Capt: Mc.Adam.  Her Cargo 330 Hhds of Tobacco.
’Tis said this Vessel was originally American, (whether sailing under a Certificate of Ownery or regularly registered I know not) that she had been condemned as Prize in the Admiralty Court Halifax, where she was furnished with British Papers, afterwards proceeded to the Chesapeak, where she was alternately British & American as happened to suit the purposes of the Owner.  The information in this paragraph I do not give you as authentic, but as what is reported here.
It appears to me that two of the Crew of the Charleston Packet have been falsely reported at this Custom house.  Johannes Evans declares himself a Native of Drummond Town Accomack County Virginia.  Charles Selby is a free man of Color native of Charleston S. C.
The Schooner called the Juliet in my letter of 28th Ulto., I believe, is the Juliet Seymour of New York.  I annex you the names of such of the Crew as I have examined.  Peter Frank & John Thompson I rather expect are not Americans.
I hear a Vessel from Wilmington N. C. with Naval Stores for this place has put into Kinsale, but have no information of her name.
On the 2d. Instant a Schooner called the Echo & a Sloop called the Dragon, said to be from New York, arrived here with Cotton & Naval Stores.  In a subsequent letter I will give you any further particulars I may procure.  I have the honor to be with perfect respect Your most obedt. Servt.

James Maury


Juliet Seymour Capt Bowen from New YorkThomas Williams  MateBaltimoreHugh Hunter Norwood  New Brunswick  New JerseyFrancis CornerWater Street  New YorkJohn MyersPoughkeepsie  do.Peter FrankNew OrleansJohn ThompsonPhiladelphiaAddison HolmesLansinburgh  New York

